PER CURIAM.
*1209Cindy Swanick, individually and as personal representative for Gwendolyn Harvey-Hamp, appeals an order granting a motion to strike filed by Lorenzo Ramunno, Esq., Swanick's former attorney, in Swanick's mother's probate case. We reverse the portion of the order that prohibits Swanick or her agents from disseminating, publishing or communicating, in any form whatsoever, contents of the probate case and all related matters because the trial court failed to conduct a proper constitutional inquiry. See Fox v. Hamptons at Metrowest Condo. Ass'n, 223 So.3d 453 (Fla. 5th DCA 2017). The order is affirmed in all other respects.1
AFFIRMED in part; REVERSED in part.
ORFINGER, BERGER and WALLIS, JJ., concur.

Our opinion does not affect the temporary injunction in place in Marion County case number 42-2017-CA-418.